

114 S650 RS: Railroad Safety and Positive Train Control Extension Act
U.S. Senate
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 641114th CONGRESS2d SessionS. 650IN THE SENATE OF THE UNITED STATESMarch 4, 2015Mr. Blunt (for himself, Mrs. McCaskill, Mr. Thune, Mr. Johnson, Mr. Inhofe, Mrs. Fischer, Mr. Sullivan, Ms. Murkowski, Mr. Moran, Mr. Heller, Mr. Rubio, Ms. Ayotte, and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationSeptember 22, 2016Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo extend the positive train control system implementation deadline, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Railroad Safety and Positive Train Control Extension Act.
		2.Implementation
			 deadline
			(a)Technology
 implementation planSection 20156(e)(4) of title 49, United States Code, is amended to read as follows:
				
					(4)Positive train
				control
						(A)In
 generalExcept as required by section 20157 (relating to the requirements for implementation of positive train control systems), the Secretary shall ensure that each railroad carrier's technology implementation plan required under paragraph (1) that includes a schedule for implementation of a positive train control system complies with that schedule.
						(B)Rule of
 constructionNothing in this section shall be construed as requiring the installation of positive train control on railroad tracks if—
 (i)positive train control is not required on those tracks under section 20157; and
 (ii)the railroad does not choose to implement positive train control as a technology on those tracks under this section..
			(b)Extension of
 deadlineSection 20157 of title 49, United States Code, is amended—
 (1)in subsection (a)(1)—
 (A)by striking Not later than 18 months after the date of enactment of the Rail Safety Improvement Act of 2008, each and inserting Each; and
 (B)by striking by December 31, 2015 and inserting by December 31, 2020; and
 (2)in subsection (a)(1)(B), by striking transported and inserting transported on or after December 31, 2015.
				3.Authority of
			 Secretary of Transportation to extend implementation deadline
			(a)In
 generalSection 20157 of title 49, United States Code, as amended by section 2(b) of this Act, is further amended—
 (1)in subsection (a)(1), by striking Each Class I and inserting Except as provided under subsection (i), each Class I;
 (2)by redesignating subsection (i) as subsection (j); and
 (3)by inserting before subsection (j), as redesignated, the following:
					
						(i)Implementation
				extensions
							(1)In
 generalThe Secretary may extend in 1-year increments, upon application, the deadline for implementing a positive train control system under subsection (a)(1) for an applicant, if the Secretary determines that—
 (A)full implementation will likely be infeasible due to circumstances beyond the control of the applicant, including funding availability, spectrum acquisition, resource and technology availability, software development and testing, availability of alternate risk reduction strategies, and interoperability standards;
 (B)the applicant has demonstrated good faith in its positive train control system implementation;
 (C)the applicant has presented a revised plan for implementing a positive train control system indicating how the applicant will fully implement a positive train control system as soon as feasible, but not later than December 31, 2022; and
 (D)the extension will not extend later than December 31, 2022.
 (2)ConsiderationsIn making a determination under paragraph (1), the Secretary shall consider—
 (A)whether the affected areas of track have been identified as areas of greater risk to the public and railroad employees in the applicant’s positive train control implementation plan under section 236.1011(a)(4) of title 49, Code of Federal Regulations (relating to PTC Implementation Plan content requirements); and
 (B)the risk of operational failure to the affected service areas and the applicant.
 (3)ReviewNot later than 10 days after the Secretary receives an application under paragraph (1), the Secretary shall review and approve or disapprove the application..
				(b)Conforming
 amendmentSection 20156(e)(2) of title 49, United States Code, is amended by striking as defined in section 20157(i) and inserting as defined in section 20157(j).
			4.Equipping
 locomotives operating in positive train control territoryNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall revise section 236.1006(b)(4)(iii)(B) of title 49, Code of Federal Regulations (relating to equipping locomotives operating in PTC territory) to extend each deadline 5 years.
	
		1.Short
 titleThis Act may be cited as the Railroad Safety and Positive Train Control Extension Act.
		2.Implementation
			 deadline
			(a)Technology
 implementation planSection 20156(e)(4) of title 49, United States Code, is amended to read as follows:
				
					(4)Positive train
				control
						(A)In
 generalExcept as required by section 20157 (relating to the requirements for implementation of positive train control systems), the Secretary shall ensure that each railroad carrier's technology implementation plan required under paragraph (1) that includes a schedule for implementation of a positive train control system complies with that schedule.
						(B)Rule of
 constructionNothing in this section shall be construed as requiring the installation of positive train control on railroad tracks if—
 (i)positive train control is not required on those tracks under section 20157; and
 (ii)the railroad does not choose to implement positive train control as a technology on those tracks under this section..
			(b)Extension of
 deadlineSection 20157 of title 49, United States Code, is amended—
 (1)in subsection (a)(1)—
 (A)by striking Not later than 18 months after the date of enactment of the Rail Safety Improvement Act of 2008, each and inserting Each; and
 (B)by striking by December 31, 2015 and inserting by December 31, 2020; and
 (2)in subsection (a)(1)(B), by striking transported and inserting transported on or after December 31, 2015.
				3.Authority of
			 Secretary of Transportation to extend implementation deadline
			(a)In
 generalSection 20157 of title 49, United States Code, as amended by section 2(b) of this Act, is further amended—
 (1)in subsection (a)(1), by striking Each Class I and inserting Except as provided under subsection (i), each Class I;
 (2)by redesignating subsection (i) as subsection (j); and
 (3)by inserting before subsection (j), as redesignated, the following:
					
						(i)Implementation
				extensions
							(1)In
 generalThe Secretary may extend in 1-year increments, upon application, the deadline for implementing a positive train control system under subsection (a)(1) for an applicant, if the Secretary determines that—
 (A)full implementation will likely be infeasible due to circumstances beyond the control of the applicant, including funding availability, spectrum acquisition, resource and technology availability, software development and testing, availability of alternate risk reduction strategies, and interoperability standards;
 (B)the applicant has demonstrated good faith in its positive train control system implementation;
 (C)the applicant has presented a revised plan for implementing a positive train control system indicating how the applicant will fully implement a positive train control system as soon as feasible, but not later than December 31, 2022; and
 (D)the extension will not extend later than December 31, 2022.
 (2)ConsiderationsIn making a determination under paragraph (1), the Secretary shall consider—
 (A)whether the affected areas of track have been identified as areas of greater risk to the public and railroad employees in the applicant’s positive train control implementation plan under section 236.1011(a)(4) of title 49, Code of Federal Regulations (relating to PTC Implementation Plan content requirements); and
 (B)the risk of operational failure to the affected service areas and the applicant.
 (3)ReviewNot later than 10 days after the Secretary receives an application under paragraph (1), the Secretary shall review and approve or disapprove the application..
				(b)Conforming
 amendmentSection 20156(e)(2) of title 49, United States Code, is amended by striking as defined in section 20157(i) and inserting as defined in section 20157(j).
			4.Equipping
 locomotives operating in positive train control territoryNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall revise section 236.1006(b)(4)(iii)(B) of title 49, Code of Federal Regulations (relating to equipping locomotives operating in PTC territory) to extend each deadline 5 years.
 5.ReportsSection 20157(a) of title 49, United States Code, is amended by adding at the end the following:  (3)Progress reports (A)In generalBeginning 6 months after the date of the enactment of the Railroad Safety and Positive Train Control Extension Act, and annually thereafter until its positive train control system is certified by the Secretary under subsection (h), each Class I railroad carrier, and each entity providing regularly scheduled intercity or commuter rail passenger transportation, required to submit a plan under paragraph (1) shall submit a progress report to the Secretary on the status of the plan.
 (B)ContentsA progress report under subparagraph (A) shall include— (i)a section describing the total number of positive train control components required, the number of components that have been installed, equipped, or deployed as of the date of the progress report, the number of components that remain to be installed, equipped, or deployed, and an estimated completion date for full positive train control system completion;
 (ii)a section summarizing the number of employees requiring training under section 236.1041 of title 49, Code of Federal Regulations, and the status of the training activities; and
 (iii)a section summarizing the remaining challenges to full positive train control system implementation, including testing issues, interoperability challenges, and certification challenges.
 (C)Definition of componentIn this paragraph, the term component means a locomotive apparatus, wayside interface unit, switches in non-signal positive train control territory, base station radio, wayside radio, or locomotive radio.
 (D)WebsiteNot later than 30 days after receiving a progress report under this paragraph, the Secretary shall make the report available on the website of the Federal Railroad Administration..September 22, 2016Reported with an amendment